DISMISS and Opinion Filed April 13, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00070-CV

      MANOUCHEHR MALEKAN A/K/A MANNY MALEKAN,
 MESA COMMONS, LLC, AND MALACHITE GROUP, LTD., Appellants
                          V.
       STELLAR RESTORATION SERVICES, LLC, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-05915-2020

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      Before the Court is appellants’ motion to dismiss the appeal because the

parties have reached an agreement settling their dispute. We grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE
220070F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

MANOUCHEHR MALEKAN                         On Appeal from the 471st Judicial
A/K/A MANNY MALEKAN,                       District Court, Collin County, Texas
MESA COMMONS, LLC,                         Trial Court Cause No. 471-05915-
MALACHITE GROUP, LTD.,                     2020.
Appellants                                 Opinion delivered by Chief Justice
s                                          Burns. Justices Molberg and Smith
No. 05-22-00070-CV V.                      participating.

STELLAR RESTORATION
SERVICES, LLC, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      Subject to any agreement between the parties, it is ORDERED that appellee
STELLAR RESTORATION SERVICES, LLC recover its costs of this appeal from
appellants MANOUCHEHR MALEKAN A/K/A MANNY MALEKAN, MESA
COMMONS, LLC, and MALACHITE GROUP, LTD.


Judgment entered April 13, 2022




                                     –2–